United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-777
Issued: July 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal from a December 11, 2006 decision
of the Office of Workers’ Compensation Programs which denied his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury on October 24, 2006 causally related to an attempted armed robbery.
FACTUAL HISTORY
On October 25, 2006 appellant, then a 54-year-old letter carrier, filed a Form CA-1,
traumatic injury claim, alleging that on October 24, 2006 he sustained psychological trauma by
an attempted armed robbery that occurred while he was delivering mail. He related that he was
held at gunpoint by an assailant who asked for his wallet.1 Appellant stopped work on
1

Appellant reported that the assailant, who has never been identified, ran away after appellant repeatedly told him
that he did not have a wallet.

October 26, 2006. In reports dated October 25 and 26, 2006, Dr. Shashikant J. Patel, a Boardcertified internist, advised that appellant was seen on October 25, 2006. He described a history
that appellant was held at gunpoint, diagnosed depression, anxiety and post-traumatic stress
disorder and opined that appellant could have long-term post-traumatic stress disorder from the
event. Dr. Patel checked a “yes” box, indicating that the diagnosed conditions were employment
related. He recommended counseling and advised that appellant should be off work until
November 2, 2006.
By letter dated October 31, 2006, the Office informed appellant of the evidence needed to
support his claim, which was to include a medical explanation from his physician as to how the
employment incident caused his condition.
Appellant submitted a police report dated October 24, 2006, which described the
attempted robbery. In a duty status report dated November 6, 2006, Dr. Patel reiterated his
diagnoses, stated that appellant’s anxiety was due to the October 24, 2006 injury and advised that
he could return to his regular duties.
In a decision dated December 11, 2006, the Office denied the claim. The Office found
that the medical evidence was insufficient to establish that appellant sustained an employment
injury from the accepted October 24, 2006 attempted robbery.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.3
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.4 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
2

5 U.S.C. §§ 8101-8193.

3

Gary J. Watling, 52 ECAB 278 (2001).

4

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

2

the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.5
To establish appellant’s claim that he sustained an emotional condition in the
performance of duty, he must submit the following: (1) medical evidence establishing that he
has an emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.6
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.9
ANALYSIS
On October 24, 2006 an attempted robbery occurred while appellant was in the
performance of his duties as a letter carrier. The Board finds that appellant has failed to meet his
burden of proof to establish an emotional condition causally related to the October 24, 2006
work incident. The only medical evidence of record are the reports dated October 25 and 26 and
November 6, 2006 of Dr. Patel, a Board-certified internist, who reported a history of injury
consistent with the attempted robbery at gunpoint on October 24, 2006 and diagnosed of
depression, anxiety and post-traumatic stress disorder which he related to the October 24, 2006
incident. However, Dr. Patel did not offer any medical narrative explaining how the conditions
he diagnosed were caused or contributed to by the accepted incident. A mere conclusion without
the necessary medical rationale explaining how and why the physician believes that the accepted
work incident resulted in a diagnosed condition is not sufficient to meet appellant’s burden of
proof.10 The record does not contain any opinion from a specialist in mental health such as a
5

Gary J. Watling, supra note 3.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, supra note 6; Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

Albert C. Brown, 52 ECAB 152 (2000).

3

psychiatrist or clinical psychologist pertaining to the claimed emotional condition. The opinion
of a physician whose specialty is not in a germane area of medicine is of diminished weight.11
Dr. Patel merely checked a box on a form to indicate that the diagnosed conditions were
employment related. There is no evidence of record to indicate that appellant followed
Dr. Patel’s recommendation that he seek counseling. Due to the foregoing deficiencies,
appellant has not established that his diagnosed emotional condition was caused by the
October 24, 2006 employment incident.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that his
emotional condition was caused by the October 24, 2006 work incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 11, 2006 be affirmed.
Issued: July 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Beverly A. Spencer, 55 ECAB 501 (2004).

4

